Citation Nr: 0631439	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-34 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York



THE ISSUE

Entitlement to service connection for claimed hepatitis C.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.  

The Board initially denied the veteran's claim in an August 
2005 decision.  The veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in May 2006, granted a joint motion of the veteran's 
representative and the Secretary of Veterans Affairs 
(Secretary) to vacate the portion of the August 2005 decision 
denying the claim for service connection for hepatitis C and 
remand the matter back to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  



REMAND

In the April 2005 joint motion, the veteran's representative 
and the Secretary noted that the Board's decision should be 
vacated on the basis that the veteran was not appropriately 
examined in regard to his claim for service connection for 
hepatitis C.  38 U.S.C.A. § 5103A(d).  

The representative and the Secretary noted a statement from 
Ira Jacobson, M.D., received in June 2005, indicating that it 
was "highly possible" that the veteran could have 
contracted hepatitis C while serving in the military.  The 
parties also cited to treatise evidence indicating that jet 
inoculations, such as those given in the military, might 
result in exposure to hepatitis C.  

The Board further notes that, in July 2006, the Board 
received an additional statement from Dr. Jacobson, in which 
he reiterated in greater detail his contentions from the 
prior statement.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2006), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing the necessary 
releases, any records of medical 
treatment reported by the veteran which 
are not currently associated with his 
claims file should be requested.  All 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of claimed hepatitis 
C.  The veteran's claims file should be 
made available to the examiner prior to 
the examination, and the examiner is 
requested to review the entire claims 
file, including the statements from Dr. 
Jacobson, in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis as to hepatitis C, if 
appropriate.  If this disorder is 
diagnosed, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder is etiologically related to the 
veteran's period of active service, to 
include any jet inoculations therein.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claim of 
service connection for hepatitis C should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

